This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Robert Smith III.
The court coming now to consider its order of June 22,1994, suspending respondent, Robert Smith III, Attorney Registration No. 00025381, last known address in Cleveland, Ohio, from the practice of law in Ohio for two years pursuant to Gov.Bar R. V(6)(B)(3), with credit for time served under the April 7,1993 suspension, and further ordering that respondent would not be reinstated to the practice of law prior to the termination of his federal probation, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court that Robert Smith III be, and hereby is, reinstated to the practice of law in the state of Ohio, effective November 21, 1995.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Smith (1994), 69 Ohio St.3d 475, 633 N.E.2d 1117.